Citation Nr: 1623008	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-48 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned during a travel Board hearing in December 2013; a copy of the transcript is associated with the electronic claims file.

When this case was previously before the Board in March 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

By a June 2015 rating decision, the RO, in relevant part, denied the claim for service connection for PTSD.  In July 2015 the Veteran filed a Notice of Disagreement (NOD) with respect to the denial of service connection.  The RO has not, however, provided the Veteran with a Statement of the Case (SOC) for his claim.  Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran contends that he is entitled to service connection for sleep apnea as he believes his condition is related to his active duty service.  He testified that the problem initially began in 1983 with an injury to his nose while serving in the field and putting up netting.

The Board notes that the Veteran's service treatment records show that he complained of a laceration to the right side of his face from a falling tree branch in 1983.  As for post-service medical evidence, the record is replete with medical records showing diagnoses of sleep apnea.

In the March 2014 remand, the Board directed that the Veteran be afforded a VA examination by a physician; however, in May 2014 the Veteran was afforded a telephonic interview with a home-based primary care nurse practitioner. 
The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  As such, a remand is warranted to comply with the directives outlined below.

Finally, as explained in the introduction, the AOJ has not yet issued an SOC addressing the Veteran's claim for service connection for PTSD.  Thus, the Board must remand this issue for the RO to issue an SOC and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  Manlicon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's current sleep apnea.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims file, the examiner should provide an opinion with respect to the sleep apnea as to whether it is as likely as not (a 50 percent or better probability) that the disability is related to the Veteran's active service, to specifically include his in-service laceration to the right side of his face in 1983. 

A complete rationale for all opinions expressed must be provided.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

2.  In response to the Veteran's July 2015 NOD, take all indicated action pursuant to 38 U.S.C.A. § 7105  in order to furnish the Veteran and his representative a fully responsive SOC relating to the issue of entitlement to service connection for PTSD.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.

3.  Then, adjudicate the issue of entitlement to service connection for sleep apnea, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




